Citation Nr: 1747973	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-14 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1971 to December 1991. He died in early 2009. The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March, April, and August 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia, that denied entitlement to accrued benefits.

The record reflects the Veteran filed a claim for entitlement to a TDIU in March 2008. The Veteran died during the pendency of the claim in January 2009. After his death, his surviving spouse was substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A (substitution in case of death of a claimant who dies on or after October 10, 2008). The appellant timely perfected an appeal of the issue captioned above in March 2010.

In December 2015, the Board remanded this claim for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the appellant is given every possible consideration. 

In December 2015, the Board remanded this case to obtain an opinion to determine whether the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment consistent with his education and occupational experience while he was alive. In August 2016 a medical opinion was obtained. The examiner stated that he was unable to provide an opinion beyond mere speculation because such an opinion would require knowledge of the Veteran's education level, employment history, and mental and physical capabilities. The examiner stated none of this information was available to make such an opinion. The examiner further stated that the Veteran's service-connected hearing loss and mental health were specifically included in the requested evaluation and this would need to be addressed by an appropriate examiner. Finally, the examiner stated that determination of the Veteran's unemployability is solely determined by the requestor of the opinion. 

The Board finds that the RO failed to substantially comply with the terms of the December 2015 remand. A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In Stegall, the United States Court of Appeals for Veterans Claims (Court) held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance." Id. There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient. See D'Aries v. Peak, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment, 287 F.3d 1377. Here, the VA examiner did not attempt to comply with the December 2015 remand. The Board notes that the examiner was correct in noting that he cannot make a determination on unemployability. However, a VA examiner is able to provide an opinion as to the functional impact of the Veteran's service-connected disabilities specifically in relation to the functional impact as related to employment. Further the examiner stated that he did not have the Veteran's information concerning his employment history, education level, or mental and physical capabilities. However, the claims file contained medical records dating back to 1995, including several VA examinations; specifically, a September 2007 examination that relates the Veteran's employment history and education level. Therefore, it appears that the examiner did not take into account a complete review of the claims file. 

The Board also notes that the examiner stated that, as the Veteran is service-connected for hearing loss and a psychiatric condition, a specialist would need to provide those opinions. The RO failed to obtain an opinion from those specialists. Therefore, another opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a retrospective medical opinion from an appropriate VA medical examiner or examiners to determine the severity of the Veteran's service-connected posttraumatic stress disorder; a right should disability; a left rib disability; a left lung disability; hiatal hernia with reflux gastritis, duodenitis with lactose intolerance; a lumbar spine disability; a cervical spine disability; and a bilateral hearing loss disability. At a combined disability rating of 80 percent from September 6, 2005 until his death on January 28, 2009.

The examiner should note all relevant pathology and functional impairment. The examiner should discuss in detail the functional impact of the Veteran's service-connected disabilities, specifically considering his functional impact as related to employment.

In addressing the functional effects of the Veteran's service-connected disabilities on his occupational functioning, the examiner should consider his educational and occupational experience. The examiner must provide a rationale for all opinions expressed. It is noted that the Veteran provided an educational and vocational history in his September 2007 VA psychiatric examination.

2. Then, after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, provide the appellant and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


